Citation Nr: 0700629	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  99-22 093A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Medical Center (MC) in No. Little Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred between March 
17, 1999, and April 6, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from January 1943 to March 1946.  This 
matter is before the Board of Veterans' Appeals (Board) by 
order of the United States Court of Appeals for Veterans 
Claims (Court) dated in May 2006, which endorsed a Joint 
Motion of the parties, vacated a May 2003 Board decision and 
remanded the case for additional development.  The issue 
initially arose from an April 1999 decision by the North 
Little Rock, Arkansas VAMC (the Agency of Original 
Jurisdiction (AOJ)).

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

As noted in the Board's January 2001 and May 2003 decisions, 
a December 1999 statement from the appellant raises a claim 
for entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.  The issues of entitlement to 
payment or reimbursement for the cost of unauthorized private 
medical expenses and entitlement to DIC under 38 U.S.C.A. 
§ 1318 are inextricably intertwined.  Two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Inasmuch as a grant of DIC under 
38 U.S.C.A. § 1318 would be based on a finding that the 
veteran should have been rated totally disabled prior to his 
death, the reimbursement claim is inextricably intertwined 
with the § 1318 claim, and the § 1318 claim must be 
adjudicated prior to appellate consideration of the 
reimbursement claim (and the Joint Motion thus stipulates).  
As the North Little Rock VAMC does not have jurisdiction to 
adjudicate a § 1318 claim, such claim must ultimately be 
forwarded to the appropriate VA Regional Office (RO) for 
adjudication.  

In addition, with respect to the issue of entitlement to 
payment or reimbursement for the cost of unauthorized private 
medical expenses, the Board directs the AOJ's attention to 
the May 2006 Joint Motion.  In pertinent part, the AOJ should 
consider whether there was an individual authorization for 
any or all of the veteran's private hospital care under the 
provisions of 38 U.S.C.A. § 1703(a)(3), by virtue of the fact 
that the VA facility was on diversion at the time of the 
veteran's admission to the private hospital.  See Cantu v. 
Principi, 18 Vet. App. 92 (2004).  Furthermore, the AOJ 
should ensure that all claims for payment or reimbursement 
have been properly adjudicated.  See page 3, Joint Motion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the veteran's 
claims file to the North Little Rock RO 
for development and adjudication of the 
issue of entitlement to DIC under 
38 U.S.C.A. § 1318.

2.  The RO should conduct all appropriate 
development, and adjudicate the issue of 
entitlement to DIC under 38 U.S.C.A. 
§ 1318.  The RO should properly notify 
the appellant of its decision and (if it 
is denied) of her appellate rights.  She 
should have the opportunity to respond.  
The case should then be returned to the 
AOJ.  

3.  The veteran's Medical Administrative 
Services (MAS) folder should be 
associated with the claims file.  After 
completing any necessary development, the 
AOJ should review the claim for payment 
or reimbursement for the cost of 
unauthorized private medical expenses in 
light of the RO's determination as to 
whether the appellant is entitled to DIC 
under 38 U.S.C.A. § 1318 and in light of 
Cantu, supra.  If the claim remains 
denied, the AOJ should issue an 
appropriate supplemental  statement of 
the case, and give the appellant the 
opportunity to respond.  The case should 
then be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


